Per Curiam.
In this case plaintiff in error sued out an attachment in the Circuit Court of DeSoto county against the defendant in error, wherein the affiant in his-, affidavit stated he had reason to believe that the said defendant would fraudulently part with his property before judgment could be obtained against him. There-was a traverse by the defendant and a trial of the same before a jury, and a verdict and judgment for the defendant. There are quite a number of assignments of error based on the admission and rejection of testimonv and the charge of the court. We have carefully examined *289the record, and irrespective of the errors assigned, we do not see how the jury, acting upon the undisputed facts, clould have arrived at a different verdict from the one rendered. Our conclusion is that there is no reversible error in the record, and it is therefore considered and ordered that the judgment of the Circuit Court be and the same is hereby affirmed.
Taylor, Hocker and Parkhill,' JJ., concur.
Shackleford, C. J., and Cockrell and Whitfield, JJ., concur in the opinion.